Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-8 and 13-25 in the reply filed on 09/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/20/2021.

Applicant’s election of species drawn to X-ray radiation at an irradiation dose of 20-1600 Gy in the reply filed on 9/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2, 18-19 and 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/20/2021.


Claim status
Claims 1-25 are pending.
Claims 9-12 are withdrawn for being drawn to nonelected invention groups.
Claims 2, 18-19 and 23-25 are withdrawn for being drawn to nonelected species.
Claims 1, 3-8, 13-17 and 20-22 are examined on the merits in the present Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 13-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (Keller et al. Journal of applied ecology. 37(4): 647-659. 2001) in view of Košmrlj (Košmrlj et al. Journal of the American Society for Horticultural Science. 138(4): 310-316. 2013) and Culpepper (Culpepper et al. Weed Science. 54(4): 620-626. 2006).
The claimed invention is broadly drawn to a method of producing pollen that reduces fitness of an Amaranthus species of interest comprising treating the pollen with X-ray radiation.
Keller teaches artificially pollinating weed species resulting in decreased fitness in multiple weed species by measuring above-ground dry matter, survivorship, and seed mass as measures of fitness. 
Keller fails to teach applying said formulation to an Amaranthus species of interest. Keller also fails to teach treating the pollen with X-ray radiation at any dose nor a dose within the range of 20-1600 Gy.
Košmrlj teaches subjecting pollen to X-ray irradiation in the range of 50-350 Gy reduced the fitness in a dicot crop when using said pollen to outcross by observation of decreased fruit set and embryos per seed (Table 2). Regarding claim 17, Košmrlj teaches exposing pollen to X-ray with an irradiation dose of 50-350 Gy, including several doses which are not 300 Gy (Table 2). Regarding claims 21 and 22, Košmrlj teaches exposing pollen to X-ray radiation with an irradiation dose of 50-200 Gy (Table 2). These ranges are mostly overlapping and comprises several embodiments within the claimed range. 
Culpepper teaches that Amaranthus palmeri is among the most problematic weed species in some areas (page 620, left column, first paragraph, first sentence). Culpepper teaches that Amaranthus palmeri has been observed to develop resistance to glyphosate, a common herbicide (page 625, left column, third paragraph, first sentence). 
Amaranthus species, given the teachings of Culpepper. The weed control method taught by Keller would be expected to effectively reduce fitness of Amaranthus palmeri because it is well known in the art to be a dicot which can be artificially outcrossed, which it has in common with the genera taught by Keller (Examiner is taking official notice on this). Regarding claim 6, Amaranthus palmeri is a dioecious plant, therefore pollen irradiation of pollen as made obvious by Keller in view of Culpepper and Košmrlj would only comprise male plants. Regarding claims 13 and 14, wherein the pollen of the method of claim 1 reduces productiveness of said Amaranthus species, the teachings of Keller in view of Culpepper and Košmrlj are drawn to a reduced productiveness provided that Košmrlj teaches a decreased fruit set and embryos per seed (Table 2). Regarding claim 15, the teachings of Keller Amaranthus palmeri, specifically. Regarding claim 16, Amaranthus tuburculatus is well known in the art to be a similarly problematic weed species which can be artificially outcrossed as made obvious by Keller in view of Culpepper. One of ordinary skill in the art would expect substituting Amaranthus palmeri with Amaranthus tuberculatus in applying the teachings of Keller in view of Culpepper and Košmrlj to reduce fitness of Amaranthus tuberculatus because it can also be artificially outcrossed like the plants of Keller and Košmrlj. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DAVID R BYRNES/               Examiner, Art Unit 1662                                                                                                                                                                                         
/MATTHEW R KEOGH/               Primary Examiner, Art Unit 1663